         Case 1:20-cv-02241-ABJ Document 24 Filed 05/03/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 DAQUAN T. LEWIS,

              Plaintiff,

 v.                                                Civil Action No. 20-02241 (ABJ)

 THE DISTRICT OF COLUMBIA, et al.,

               Defendants.


                                 NOTICE OF FILING

      Defendant the District of Columbia (the District) notes the filing of the

following documents, in response to plaintiff’s Motion for Leave to File Supplemental

Affidavits [22] and the associated exhibits [22-2], [22-3], [23], [23-1]:

      Exhibit 1: A copy of the letter sent by the Metropolitan Police Department

(MPD), on or about April 3, 2020, to all holders of concealed carry licenses (CCLs)

advising that CCLs otherwise set to expire during the pandemic would be temporarily

extended until 45 days after the end of the public health emergency.

      Exhibit 2: A copy of a Teletype issued by MPD on April 8, 2020, and read at

roll calls, advising officers of the temporary extension of CCLs during the public

health emergency.

      Exhibit 3: A copy of a Teletype issued by MPD on April 23, 2021, to be read “in

roll call for two weeks” to remind officers of the temporary extension of CCLs during

the public health emergency.
       Case 1:20-cv-02241-ABJ Document 24 Filed 05/03/21 Page 2 of 2




Dated: May 3, 2021.         Respectfully submitted,

                            KARL A. RACINE
                            Attorney General for the District of Columbia

                            /s/ Fernando Amarillas
                            FERNANDO AMARILLAS [974858]
                            Acting Deputy Attorney General
                            Public Interest Division

                            /s/ Andrew J. Saindon
                            ANDREW J. SAINDON
                            Senior Assistant Attorney General
                            Equity Section
                            400 Sixth Street, N.W., Suite 10100
                            Washington, D.C. 20001
                            (202) 724-6643
                            (202) 730-1470 (fax)
                            andy.saindon@dc.gov

                            Counsel for Defendants




                                     2
